Citation Nr: 1746080	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-25 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for ischemic heart disease (IHD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1969 to February 1971, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for IHD. 

In October 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's initial claim for service connection for IHD was received by VA on February 28, 2011, within one year of the August 31, 2010 effective date of the liberalizing law pursuant to which his claim was granted.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 2010 for grant of service connection for IHD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2016).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA assigned an effective date of August 31, 2010 for the service connection grant of IHD, and the Veteran appealed.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board finds that a February 2012 VA letter fully satisfied the notice requirements in this case and addressed the downstream elements of service connection including effective date. In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA. 

There is no indication that any additional, pertinent records are outstanding and not associated with the claims file; and neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Effective Date

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b).

Some exceptions to 38 C.F.R. § 3.400 exist.  The first is for a grant of benefits pursuant to a liberalizing law.  Effective dates of awards on the basis of liberalizing laws or VA issues are assigned in accordance with the facts found, but usually are not earlier than the effective date of the change.  38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114.  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within one year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114 (a)(1).  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law or VA issue, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114 (a)(2) - (3).

A second exception to the regulation regarding effective dates for disability compensation applies to veterans who meet the qualifications of 38 C.F.R. § 3.816, and are also referred to as Nehmer class members.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  Under that regulation, a Nehmer class member is a veteran who served in the Republic of Vietnam and who has a "covered herbicide disease."  See 38 C.F.R. § 3.816 (b).

The Board finds that because service connection for IHD was granted based on the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam, he is a Nehmer class member as contemplated under 38 C.F.R. § 3.816 (b).

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a Nehmer class member has been granted compensation for a covered herbicide disease.  These situations include those where: (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date VA received such claim or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (c)(2).  

The Veteran was diagnosed in December 2003 with IHD and VA added IHD as a presumptive disability by law effective August 31, 2010.  Pursuant to the Veteran's claim for service connection for IHD received by VA in February 2011, the RO issued a June 2011 rating decision, granting service connection for IHD with an effective date of August 31, 2010.  The Veteran contends that he is entitled to an effective date earlier than August 31, 2010 because he claims he had previously submitted an IHD service connection claim in January 2004.  

His argument is essentially that he filed a claim in January 2004 (which is between May 3, 1989 and the effective date of the regulation adding IHD to the list of diseases presumed related to Agent Orange exposure) and the effective date, pursuant to Nehmer and 38 C.F.R. § 3.816, should be the date the 2004 claim was received.  The date of such alleged 2004 claim would be the later of the date VA received the claim or the date of the Veteran's December 2003 IHD diagnosis, thereby making it the proper effective date under 38 C.F.R. § 3.816.  However, having reviewed the evidence of record, the Board concludes that a claim was not actually received by VA in 2004, and as such August 31, 2010 is the correct effective date for the grant of service connection for IHD.
 
In February 2004, VA received a claim from the Veteran for compensation for hearing loss and tinnitus.  Such claim is included in the Veteran's claims file.  The Veteran testified that, along with the hearing loss claim filed in 2004, he had also submitted a VA Form 21-4138 in which he stated his intent to initiate a compensation claim for heart disease relating to his Agent Orange exposure in service.  He testified that he submitted this form to a "VA person" who had an office in the Sheboygan County courthouse.  There is no record of VA having received this document prior to the current claim on appeal being initiated in 2011. 

There is a presumption of regularity, under which it is presumed that public officers (including VA employees) have properly discharged their official duties in the absence of clear evidence to the contrary.  Johnson v. Shinseki, 23 Vet. App. 344, 348 (Vet. App. 2010); Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  The prescribed administrative procedures which were in place in early 2004, the timeframe in which the Veteran contends he submitted his IHD claim to VA, regarding handling disability claims received by VA, require, among many actions, that incoming claims be date-stamped upon receipt by VA and filed in the Veteran's claims file.  See M21-1, Part II, Chapters 1, 2; Part III, Chapter 2 (December 2003).   The Veteran is not able to produce a date-stamped copy of the form, nor is there a copy in the Veteran's claim file, nor is there even one with the VSO who represented him in 2004 for his VA claims.  The Veteran testified that he gave this form to a "representative of VA", whose office was located in the Cheboygan County courthouse.  However, internet research shows that the closest VA office to Sheboygan, Michigan is the Detroit, Michigan RO, which, notably, is the office which date-stamped his hearing loss and tinnitus claim as being received in February 2004.  While there is no VA location in Sheboygan, there is a VSO office located in the Sheboygan County courthouse, and the Board finds it likely that the Veteran met with a VSO representative, rather than a VA representative.  While it is understandable that such a distinction might not be evident to the Veteran himself, this does not change the fact that the person in receipt of the informal claim was not a VA official.

As such, the Veteran's statements that he gave the form to a VA representative but it never was processed as a claim do not amount to clear evidence to the contrary of the presumption of regularity sufficient to conclude that the VA received the claim and failed to follow procedures.  Accordingly, the record suggests that the Veteran did not deliver a 2004 IHD claim to VA.  He may have given it to a VSO representative, but it was never received by VA as required by VA regulations to establish a claim.

Moreover, in July 2004, the VA issued a rating decision denying service connection for the Veteran's hearing loss and tinnitus claims.  No mention was made in the rating decision of the Veteran's heart disability, and the Veteran did not appeal this decision or contact the VA about an IHD claim for seven years, when he filed the February 2011 claim for service connection for IHD.  Also of note is the fact that when the Veteran filed his 2011 IHD claim with the VA, he checked the box indicating that he had not previously filed a VA claim, which would be a peculiar declaration to make if he believed he had previously filed the same claim and never received a determination.     

In light of the above, the Board finds that the Veteran has not established that the VA received a claim for service connection for IHD in 2004.  

The Board also recognizes that the Nehmer Training Guide (NTG), which VA published in 2011, cites multiple forms a claim can take for Nehmer purposes. (p. 18-19). Of particular importance is the following passage:

It is not the case that medical records alone constitute a claim for Nehmer purposes.  However, it is a rule that if, at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now covered condition (e.g., IHD), then the condition is considered to have been part of the previously denied claim. It may help to think about it this way: If a presumption of service connection for IHD existed at the time of a prior RO decision on a different disability, would VA have inferred and granted [service connection] for IHD because it then had evidence of the disease?  If so, then we assume for Nehmer purposes, that the prior claim included a claim for IHD, even if it was not expressly claimed at the time.  This is what equates to medical records confirming a diagnosis of a presumptive disease qualifying as a claim for Nehmer purposes.  (p. 19; emphasis in original).  

Although the Veteran's claims file now includes medical records which show treatment and diagnoses for heart conditions dating back to 2003, these records were not submitted to VA until 2011.  During the pendency of the Veteran's 2004 hearing loss and tinnitus claims, no medical records other than the Veteran's service treatment records were submitted to VA and the service treatment records were silent for any heart conditions or treatment.   As such, it cannot be said that at the time of the prior decision on the 2004 disability claims, VA had medical evidence containing a diagnosis of IHD.  Therefore, the Veteran's IHD claim cannot be linked to his 2004 claims on this basis because his IHD medical records were not in VA's possession at the time it adjudicated the 2004 claims.

Because the Veteran's IHD claim was not received by VA in 2004 and medical evidence of his IHD was not of record during the pendency of the Veteran's 2004 claims, Nehmer and 38 C.F.R. § 3.816 do not apply.  However, the first exception mentioned above to 38 C.F.R. § 3.400 does apply in determining the proper effective date for the Veteran's grant of service connection for IHD.  Although the normal rule for determining an effective date is the later of the date VA receives the claim or the date entitlement arose, because the Veteran filed his claim within one year of the August 31, 2010 liberalizing regulation adding IHD to the conditions for which service connection can be presumed for herbicide exposure, his effective date can be backdated to the date the law went into effect.  38 C.F.R. § 3.114.  This is advantageous to the Veteran, who otherwise would be entitled to an effective date of February 2011, the date his claim for service connection for IHD was received by VA.  Having filed his claim within a year of August 31, 2010, the Veteran is allowed the benefit of this exception and the effective date of the grant of service connection for IHD is August 31, 2010.  Accordingly, an effective date earlier than August 31, 2010 for the grant of service connection for IHD is not warranted.


ORDER

An effective date earlier than August 31, 2010 for the grant of service connection for IHD is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


